Citation Nr: 0331565	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sarcoidosis, 
including based on herbicide agent exposure.  

3.  Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently rated noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1966 
to December 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

In March 2001 VA was informed that the veteran had moved to 
Arizona, resulting in a change in RO jurisdiction.  

The veteran testified before a hearing officer at the 
Phoenix, Arizona RO, in December 2002.  He also testified 
before the undersigned at a Central Office Board hearing in 
June 2003.  Transcripts of these hearings are contained in 
the claims folder.  

On appeal the veteran has raised the issue of entitlement to 
service connection for a dental disorder, and entitlement to 
compensation for a child who suffers from birth defects 
allegedly due to exposure to Agent Orange.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In this instance, notice of the VCAA was provided in an 
October 2001 letter, and additional development notice was 
provided in other letters to the veteran.  Unfortunately, he 
was not fully afforded notice of what VA would do and what he 
needed to submit to substantiate each of claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
accomplished upon remand.  

The veteran claims entitlement to service connection for 
sarcoidosis including based on herbicide agent (to include 
Agent Orange) exposure in Vietnam.  Regulations pertaining to 
Agent Orange exposure now provide for the presumption of in-
service exposure to herbicide agents for veterans who served 
on active duty in Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  However, as the RO has rightly 
informed the veteran, diseases that the Secretary has 
associated with Agent Orange exposure do not include 
sarcoidosis.  38 C.F.R. § 3.309(e).  In this latter regard, 
the Secretary of Veterans Affairs has determined that there 
is no positive association between herbicide agent exposure 
and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630-41 
(2003).  Accordingly, because the Secretary has determined 
that there is no positive association between herbicide agent 
exposure and sarcoidosis, there is no necessity under the 
VCAA or otherwise under the duty to assist, to obtain a VA 
medical opinion addressing a causal link between herbicide 
agent exposure and the veteran's sarcoidosis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Hence, the veteran is 
at liberty produce his own medical evidence to support a 
causal link between herbicide agent exposure in service and 
his current sarcoidosis.  

Sarcoidosis is a disorder for which a one-year-post service 
presumption applies.  38 C.F.R. §§ 3.307, 3.309 (2003).  
Hence, service connection may be established based on 
evidence showing sarcoidosis was present to a compensable 
degree within the first post-service year.  To that end, the 
veteran has testified at his June 2003 hearing that he was 
hospitalized with a high fever in April or May of 1970, that 
no diagnosis was then assigned, and that at some time 
thereafter he was diagnosed by Dr. Israel with sarcoidosis.  
The veteran suggests that sarcoidosis was involved in that 
hospitalization within the first post-service year.  However, 
the veteran also testified at the June 2003 hearing that Dr. 
Israel had since died, that his records of treatment were 
destroyed because they were more than 20 years old, and 
hence, were unobtainable.  Also at that hearing, the veteran 
testified that Dr. Israel had told him that herbicide agent 
exposure could result in onset of sarcoidosis, but 
documentation of that opinion was obtainable.  

The veteran testified in December 2002, however, that he 
underwent a VA examination for sarcoidosis as part of an 
Agent Orange examination in June 2000.  Notably, the only 
June 2000 VA medical examination within the claims folder 
pertains to a left ankle disorder, not sarcoidosis.  Hence, 
all indicated VA medical records should be obtained.  

The veteran further testified at the June 2003 hearing that 
he had been treated since 1970 by David M. Petro, D. O., and 
that this treatment continued.  A December 2001 letter from 
Dr. Petro, states that the veteran was his patient from 1982 
to 1998.  While records of Dr. Petro have been obtained and 
associated with the claims folder, these do not reflect 
treatment prior to 1982, a fact consistent with the 
provider's December 2001 letter.  Hence, because the record 
shows that Dr. Petro did not treat the appellant until 1982, 
and because the record appears complete, VA need not seek 
additional records or responses from Dr. Petro in furtherance 
of the veteran's claims.  Of course, should the veteran be 
able to secure additional records he is free to submit those 
for VA's consideration.

Finally, a VA examination is appropriate to obtain a VA 
opinion addressing whether the veteran's sarcoidosis either 
developed in service or was present within the first post-
service year.

With respect to the claim of entitlement to service 
connection for post traumatic stress disorder, the veteran's 
initial stressor statement was submitted in August 2001.  He 
stated that he had flashbacks of nightly attacks, and other 
PTSD symptoms.  Service personnel records show that the 
veteran was a supply clerk, research clerk, "VDP" monitor 
in service, and a shift non-commissioned officer in charge.  
He served at Tan Son Nhut Air Base beginning on February 20, 
1969, and at Binh Thuy Air Base beginning on March 28, 1969.  
The veteran has not contended that he engaged in combat with 
the enemy.  Rather, he has alleged, in effect, that nightly 
shelling exposure constituted a sufficient stressor causing 
his PTSD.  The appellant stated in June 2003 that he had been 
diagnosed with PTSD by Dr. Patricia Clark of Sierra-Vista, 
Arizona.  The Board advises the veteran, however, that a 
medical diagnosis of PTSD due to at least one independently 
corroborated in-service stressor is necessary to support a 
grant of service connection for PTSD.  38 C.F.R. §  3.304(f) 
(2003).  

Regarding the veteran's allegation of nightly exposure to 
shelling, the Court has held that evidence of the stationing 
of a veteran's unit the time and place (such as a military 
base) where shelling occurred, was sufficient proof that a 
claimant was exposed to that stressor.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  However, the veteran's 
alleged service stressor must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f).  Hence, upon remand, the RO must make 
inquiry to appropriate military authorities to confirm or 
disprove the veteran's allegation of being shelled nightly 
while in Vietnam.  Thereafter, if a stressor can be 
confirmed, a VA examination addressing the claim for PTSD 
will be required.  
 
The veteran's claim of entitlement to an increased evaluation 
for his service-connected residuals of a left ankle injury is 
based in part on his allegations at the June 2003 hearing of 
increased disability due to that condition.  Thus, a new VA 
orthopedic examination is in order to assess the ankle 
disorder.  

Finally, the Board notes that in October 2001, the RO 
informed the veteran that he had but 30 days to supply 
evidence they were requesting.  If the requested evidence was 
not received within 30 days the RO advised that they would 
make a decision in the appellant's claim.  The 30 day 
deadline appears to have been based on the provisions of 
38 C.F.R. § 3.159(b)(1) (2003).  That regulation, however, 
has been invalidated as contrary to 38 U.S.C.A. § 5103 (West 
2002), and hence, the appellant must be provided a period of 
one year to submit any requested evidence.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA).  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claims of entitlement to service 
connection for PTSD, entitlement to 
service connection for sarcoidosis 
including as due to herbicide agent 
exposure, and entitlement to a 
compensable evaluation for residuals 
of a left ankle injury.  The RO 
should emphasize to the veteran that 
ultimately he is responsible to 
provide the necessary evidence to 
substantiate his claim.  Quartuccio.  

The RO should inform the veteran of 
the alternative evidentiary bases 
that must be met to sustain his 
claims for service connection for 
PTSD and sarcoidosis.  The RO should 
also inform the veteran of the 
diagnostic criteria that must be met, 
as shown by medical evidence, to 
support his claim for an increased 
evaluation for residuals of a left 
ankle injury.  

The RO should inform the veteran that 
VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, if he 
identifies the custodians thereof.  
VA must notify him of evidence he 
identified that could not be obtained 
so that he may obtain the evidence 
himself and submit it.  Quartuccio.  

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform the appellant that his 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and that he wishes to 
waive any remaining time provided by 
38 U.S.C.A. § 5103(a).  PVA.  

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims, but have yet to 
be associated with the claims 
folders.  He should also provide 
contact information and necessary 
authorizations and releases to permit 
VA to obtain treatment records.  
Thereafter, the RO should attempt to 
obtain any indicated records, and 
should associate with the claims 
folder all records and responses 
received.  Toward this end, the RO 
should attempt to obtain all VA 
treatment records, including those 
from the VA Medical Centers in 
Philadelphia, Pennsylvania and 
Trenton, New Jersey.  The RO should 
also attempt to secure records 
pertaining to hospitalization in 
April or May 1970 at Queens General 
Hospital, Queens, New York, and 
Hillcrest Hospital, Jamaica, New 
York.  Further, Patricia Clark, M.D., 
of Sierra Vista, Arizona should be 
requested to provide copies of all 
mental health treatment records.  

3.  The veteran's service personnel 
records, a statement summarizing his 
allegation of a stressor incident, 
together with a copy of his DD-214, 
and all associated documents, should 
be forwarded to USASCRUR, 7798 Cissna 
Road, Springfield, VA 22150-3197.  
They should be requested to provide 
any information that might 
corroborate the alleged stressor.  
Any appropriate follow-up development 
must be undertaken.  All responses 
received should be associated with 
the claims folder.

4.  After completion of all of the 
above, and if the veteran's alleged 
PTSD stressor regarding exposure to 
nightly shelling in Vietnam is 
independently verified by the 
USASCRUR or otherwise, then he should 
be afforded a VA psychiatric 
examination.  The psychiatrist should 
be informed of any verified in-
service stressor(s).  Any necessary 
tests should be conducted.  The 
claims folder must be available to 
the examining psychiatrist for 
review.  The psychiatrist should 
answer the following:  A) Does the 
veteran have PTSD; B) If the answer 
to the first question is in the 
affirmative, is it at least as likely 
as not that the veteran's PTSD is due 
to a verified in-service stressor?  A 
complete rationale must be offered 
with any opinion provided.

5.  After completion of Instructions 
1 and 2, schedule the veteran for a 
VA pulmonary examination.  The claims 
folder must be available to the 
examiner for review.   The 
pulmonologist must address the nature 
and etiology of the veteran's 
sarcoidosis.  Any necessary tests or 
examinations should be conducted.  
The examiner must address of the 
following:  A)  Is it at least as 
likely as not that the sarcoidosis 
developed during the veteran's period 
of service from February 1966 to 
December 1969?  B)  Is it at least as 
likely as not that sarcoidosis was 
present to a disabling degree within 
the first year after service?  C)  Is 
the sarcoidosis otherwise related to 
service?  A complete rationale must 
be offered with any opinion provided.

6.  Also after completion of 
Instructions 1 and 2, schedule the 
veteran for a VA orthopedic 
examination to determine the nature 
and extent of his left ankle injury 
residuals.  The claims folder must be 
available to the examiner for review.  
Any necessary tests or examinations 
should be conducted.  The examiner 
should address any limitation of 
motion, including functional 
limitation of motion based on pain-
related disability.  The examiner 
must also address whether any 
limitation of motion, if present, is 
less than moderate, moderate, or 
marked.  The examiner should review 
pertinent aspects of the veteran's 
medical and employment history.  
He/she should comment on the effects 
of the left ankle disorder on the 
veteran's ordinary activity and how 
the disorder impairs him 
functionally, particularly in the 
work place.  The examiner must also 
specifically address the degree of 
functional loss, if any, resulting 
from pain on undertaking motion, and 
the degree, if any, of weakened 
movement, excess fatigability, or 
incoordination.  

7.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If any determinations remain 
to any extent adverse to the veteran, 
the veteran and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decisions.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must do 
to substantiate each claim presented.  
Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




